Citation Nr: 9915795	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to extension beyond December 31, 1992, of a 
temporary total disability rating for purposes of 
convalescence under the provisions of 38 C.F.R. § 4.30, 
following hospitalization and surgery in September 1991.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from February 1975 to July 
1975, when he was discharged on account of physical 
disability.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in November 1995.  At that time, the issue of 
entitlement to a temporary total rating based on 
hospitalization or convalescence pursuant to the provisions 
of 38 C.F.R. §§ 4.29 and 4.30 for a period of hospitalization 
extending from June 24, 1991, to July 9, 1991, as well as the 
issue reflected on the title page of this decision, were 
remanded to the RO for further adjudication.  By decision of 
July 1998, the RO granted a temporary total disability rating 
for the period between June 24, 1991 through December 31, 
1991.  This grant represents a complete resolution of the 
appeal as to the first issue remanded by the Board.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As no controversy 
remains with regard to this issue, the Board no longer has 
jurisdiction over it and will address it no further herein.

With regard to the remaining issue on appeal, a review of the 
claims file reveals that the requested evidentiary 
development has been accomplished.  The issue is now ripe for 
appellate review and the Board will proceed.


FINDINGS OF FACT

1.  The veteran's treating neurosurgeon recommended that he 
not consider returning to work until after March 8, 1992, on 
account of his cervical spine symptomatology.

2.  The September 1991 surgery to the veteran's cervical 
spine did not result in an incompletely healed wound, the 
therapeutic immobilization of a major joint, the application 
of a body case, the necessity for house confinement, or the 
necessity for use of a wheelchair or crutches.


CONCLUSION OF LAW

A temporary total disability rating for convalescence from 
January 1, 1992, to March 8, 1992, is warranted.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends the temporary total disability rating 
for convalescence assigned from September 1991 through 
December 1991 should be extended.  He asserts that he was not 
able to work after this point and should receive disability 
compensation to recognize the extended convalescence period 
he required.  

The applicable regulation pertaining to temporary total 
disability ratings for convalescence provides that a total 
disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted under paragraph (a) (1), (2) or 
(3) of this section effective the date of hospital admission 
or outpatient treatment and continuing for a period of one, 
two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
§ 3.105(e) of this chapter.  Such total rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.  (a) 
Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  (1) 
Surgery necessitating at least one month of convalescence 
(Effective as to outpatient surgery March 1, 1989.)  (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.)  (3) 
Immobilization by cast, without surgery, of one major joint 
or more.  (Effective as to outpatient treatment March 10, 
1976.)  A reduction in the total rating will not be subject 
to § 3.105(e) of this chapter.  The total rating will be 
followed by an open rating reflecting the appropriate 
schedular evaluation; where the evidence is inadequate to 
assign the schedular evaluation, a physical examination will 
be scheduled prior to the end of the total rating period.  
(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:  (1) Extensions of one, two, or three months beyond 
the initial three months may be made under paragraph (a) (1), 
(2) or (3) of this section.  (2) Extensions of one or more 
months up to six months beyond the initial six months period 
may be made under paragraph (a) (2) or (3) of this section 
upon approval of the Adjudication Officer.  38 C.F.R. § 4.30.

Service connection for residuals of a vertebral C4 fracture 
with neurological involvement was granted after the veteran's 
discharge from service.  A review of the voluminous medical 
evidence contained in the veteran's claims file shows that 
the veteran was admitted to the Wadsworth VA Medical Center 
on September 3, 1991.  He underwent surgery consisting of a 
bilateral posterior C7-T1 foraminotomy and a right C6-C7 
foraminotomy on September 12, 1991, and was discharged from 
the hospital September 17th.  

Subsequent outpatient treatment reports show that his 
physicians judged he had had a good postoperative course.  A 
November 1991 neurosurgery consultation report shows that the 
surgical incision was considered well-healed.  At that point 
the physician noted that the veteran should continue his 
convalescence until January 1, 1992.  He underwent physical 
therapy until January 1992, when it was discontinued.  A 
neurosurgery consultation report dated in January 1992 
outlines additional testing which was planned and contains 
the following instruction:  "Continue convalescence until 
3/8/92, then consider return to work."

The veteran underwent further diagnostic testing, including 
magnetic resonance imaging, carotid compression tomography, 
and X-ray studies.  In June 1992, a myelogram was performed 
on an inpatient basis.  He was seen by a private neurosurgeon 
in November 1992 who concluded that the veteran's complaints 
did not warrant further surgical intervention and recommended 
against further surgery.

In connection with the Board's prior remand, a VA 
neurosurgeon was requested to review the veteran's medical 
records to form an opinion as to the length of convalescence 
required after the 1991 surgery.  In a March 1998 opinion, 
the clinical director of the Neurosurgery service stated 
that, "[A] period of no more than eight to ten weeks is 
enough to further pursue a final decision as to whether the 
patient is able to return to work or not."  He explained 
that, "A period a convalescence was necessary for this 
patient approximately eight to ten weeks after the surgery 
performed in September of 1991...and eight to ten weeks is the 
appropriate time to evaluate the results of surgery and to 
see if the patient is a candidate to return to the former 
occupation, or to give a final outcome of his underlying 
problem."

In applying the law to the facts of the case, the Board 
observes that a temporary total disability rating for 
convalescence may be extended for one, two, or three months 
beyond the initial three months if (1) surgery necessitated 
the additional period of time for convalescence, (2) surgery 
resulted in severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or (3) one major joint or more was immobilized by cast.  
38 C.F.R. § 4.30(b)(1).  Because the veteran's treating 
neurosurgeon recommended that the veteran continue his 
convalescence from surgery until March 8, 1992, before 
considering a return to work, the Board is of the opinion 
that an additional extension of the veteran's convalescence 
benefits for three months is warranted under 38 C.F.R. 
§ 4.30(b)(1).  Thus, since the surgery was performed in 
September, convalescence benefits have now been granted for a 
total of six months subsequent to the veteran's cervical 
spine surgery.

However, the veteran asserts that an extension of 
convalescence benefits beyond six months is warranted.  Under 
governing regulation, an extension of one or more months up 
to six months beyond the initial six months period may be 
made if surgery resulted in severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or one major joint or more was immobilized by cast.  
38 C.F.R. § 4.30(b)(2).  In this case, there is no evidence, 
and the veteran does not contend that the surgery to his 
cervical spine resulted in an incompletely healed wound, the 
therapeutic immobilization of a major joint, the application 
of a body cast, the necessity for house confinement, or the 
necessity for use of a wheelchair or crutches.  Furthermore, 
there is nothing in the medical evidence of record indicating 
that the veteran's treating physicians had recommended 
additional convalescence.  Thus, additional convalescence 
benefits are precluded in the absence of an incompletely 
healed wound, the therapeutic immobilization of a major 
joint, the application of a body cast, the necessity for 
house confinement, or the necessity for use of a wheelchair 
or crutches.  In cases such as this, where the law and not 
the evidence is dispositive, the claim should be denied 
because of the lack of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

An extension of a temporary total disability rating for 
convalescence from January 1, 1992, to March 8, 1992, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



	(CONTINUED ON NEXT PAGE)



 

